Title: From Thomas Jefferson to Joseph Fay, 18 March 1793
From: Jefferson, Thomas
To: Fay, Joseph



Dear Sir
Philadelphia Mar. 18. 1793.

I received your kind favor of the 26th. Ult. and thank you for it’s contents as sincerely as if I could engage in what they propose. When I first entered on the stage of public life (now 24. years ago) I came to a resolution never to engage while in public office in any kind of enterprize for the improvement of my fortune, nor to wear any other character than that of a farmer. I have never departed from it in a single instance: and I have in multiplied instances found myself happy in being able to decide and to act as a public servant, clear of all interest, in the multiform questions that have arisen, wherein I have seen others embarrassed and biassed by having got themselves into a more interested situation. Thus I have thought myself richer in contentment than I should have been with any increase of fortune. Certainly I should have been much wealthier had I remained in that private condition which renders it lawful and even laudable to use proper efforts to better it. However, my public career is now closing, and I will go through on the principles on which I have hitherto acted. But I feel myself under obligations to repeat my thanks for this mark of your attention and friendship.
We have just received here the news of the decapitation of the king of France. Should the present ferment in Europe not produce republics every where, it will at least soften the monarchical governments by rendering monarchs amenable to punishment like other criminals, and doing away that aegis of insolence and oppression, the inviolability of the king’s person. We I hope shall adhere to our republican government, and keep it to it’s original principles by narrowly watching it. I am with great & sincere affection Dear Sir your friend & servt

Th: Jefferson

